DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 6/26/2019.
Claims 22-36 and 58-72 have been cancelled.
Claims 1-21 and 37-57 have been examined and rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 19-21, 37-40, 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Tomeba (US20190013912A1) in view of Li (WO2013042982A1).
Regarding Claim 1, Tomeba discloses a method for wireless communications by a user equipment, comprising: 
obtaining an indication of a technique to use in transmitting sounding reference signals (SRS) via (see para 58, The SRS can be transmitted from multiple antenna ports. The number of transmission antenna ports is configured by higher layer signaling/i.e. representing an indication); and 
(see para 58, transmit the SRSs from all of the configured transmission antenna ports to the serving cell, with use of one SC-FDMA symbol of the same subframe).
Tomeba discloses transmitting SRS from multiple antenna ports, but does not disclose transmitting SRS via five or more antenna ports.
Li discloses this limitation: see para 86, page 112, performing periodic SRS transmission, with N transmission (Tx) antenna ports divided into two groups. For example, eight transmission antenna ports are divided into two groups each consisting of four antenna ports, so that SRS may be transmitted through one group at a time.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tomeba, to transmit SRS on eight antenna ports as taught by Li, to estimate the channel states of all the antenna port channels (see Li, page 13, para 89).

Regarding Claim 19, Tomeba discloses a method for wireless communications by a base station (BS) (see FIG. 2, base station), comprising: 
determining a technique used by a user equipment (UE) in transmitting sounding reference signals (SRS) via f(see para 58, The SRS can be transmitted from multiple antenna ports. The number of transmission antenna ports is configured by higher layer signaling); and 
(see para 58, transmit the SRSs from all of the configured transmission antenna ports to the serving cell/i.e. processed by the base station of the serving cell, with use of one SC-FDMA symbol of the same subframe); and 
Tomeba discloses transmitting SRS from multiple antenna ports, but does not disclose transmitting SRS via five or more antenna ports.
Li discloses this limitation: see para 86, page 112, performing periodic SRS transmission, with N transmission (Tx) antenna ports divided into two groups. For example, eight transmission antenna ports are divided into two groups each consisting of four antenna ports, so that SRS may be transmitted through one group at a time.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tomeba, to transmit SRS on eight antenna ports as taught by Li, to estimate the channel states of all the antenna port channels (see Li, page 13, para 89).

Regarding Claim 37, Tomeba discloses an apparatus for wireless communications (see FIG. 3, terminal apparatus), comprising: 
a processor (see FIG. 3, with control unit/i.e. processor) configured to: obtain an indication of a technique to use in transmitting sounding reference signals (SRS) via (see para 58, The SRS can be transmitted from multiple antenna ports. The number of transmission antenna ports is configured by higher layer signaling/i.e. representing an indication); and 
cause the apparatus to transmit the SRS via the five or more antenna ports according to the indicated technique (see para 58, transmit the SRSs from all of the configured transmission antenna ports to the serving cell, with use of one SC-FDMA symbol of the same subframe); and 
a memory coupled with the processor (see para 178).
Tomeba discloses transmitting SRS from multiple antenna ports, but does not disclose transmitting SRS via five or more antenna ports.
Li discloses this limitation: see para 86, page 112, performing periodic SRS transmission, with N transmission (Tx) antenna ports divided into two groups. For example, eight transmission antenna ports are divided into two groups each consisting of four antenna ports, so that SRS may be transmitted through one group at a time.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tomeba, to transmit SRS on eight antenna ports as taught by Li, to estimate the channel states of all the antenna port channels (see Li, page 13, para 89).

Regarding Claim 55, Tomeba discloses an apparatus for wireless communications (see FIG. 2, base station), comprising: a processor configured to: 
(see para 58, The SRS can be transmitted from multiple antenna ports. The number of transmission antenna ports is configured by higher layer signaling); and 
process the SRS according to the determined technique (see para 58, transmit the SRSs from all of the configured transmission antenna ports to the serving cell/i.e. processed by the base station of the serving cell, with use of one SC-FDMA symbol of the same subframe); and 
a memory coupled with the processor  (see para 178).
Tomeba discloses transmitting SRS from multiple antenna ports, but does not disclose transmitting SRS via five or more antenna ports.
Li discloses this limitation: see para 86, page 112, performing periodic SRS transmission, with N transmission (Tx) antenna ports divided into two groups. For example, eight transmission antenna ports are divided into two groups each consisting of four antenna ports, so that SRS may be transmitted through one group at a time.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tomeba, to transmit SRS on eight antenna ports as taught by Li, to estimate the channel states of all the antenna port channels (see Li, page 13, para 89).

Regarding Claims 2, 38, Tomeba does not disclose details regarding: transmitting first SRS for a first set of the antenna ports on a first comb of subcarriers of a bandwidth; and transmitting second SRS for a second set of the antenna ports on a second comb of the subcarriers of the bandwidth, wherein the second set of the antenna ports is different from the first set of the antenna ports and the second comb is different from the first comb.
Li discloses transmitting SRS on eight antenna ports and the above limitation: see page 20, para 149, Table 5 schematically shows an example of an SRS parameter set that indicates an antenna port group used for SRS transmission, each group including a bandwidth, frequency domain position and transmission comb for each groups of antenna ports, in case that eight antenna ports are used for SRS transmission (8 Tx), an4_1 may indicate the first antenna port group consisting of four antenna ports (antenna ports #80 to #83) and an4_2 may indicate the second antenna port group consisting of other four antenna ports (antenna ports #84 to #87).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tomeba, to transmit SRS on eight antenna ports as taught by Li, to estimate the channel states of all the antenna port channels (see Li, page 13, para 89).

Regarding Claims 3, 39, Tomeba does not disclose details regarding: method of claim 2, wherein: transmitting the first SRS comprises transmitting a first SRS for each antenna port, of the first set of the antenna ports, using a different cyclic 
Li discloses transmitting SRS on eight antenna ports and the above limitation: see Table 5 schematically shows an example of an SRS parameter set that indicates an antenna port group used for SRS transmission, each group including a bandwidth, frequency domain position, transmission comb for each groups of antenna ports and cyclic shift, page 20, para 149, in case that eight antenna ports are used for SRS transmission (8 Tx), an4_1 may indicate the first antenna port group consisting of four antenna ports (antenna ports #80 to #83) and an4_2 may indicate the second antenna port group consisting of other four antenna ports (antenna ports #84 to #87).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tomeba, to transmit SRS on eight antenna ports as taught by Li, to estimate the channel states of all the antenna port channels (see Li, page 13, para 89).

Regarding Claims 4, 40, Tomeba does not disclose details regarding: transmitting third SRS for a third set of the antenna ports on a third comb of the subcarriers, wherein the third set of the antenna ports is different from the first 
Li discloses transmitting SRS on eight antenna ports and the above limitation: see Table 5 schematically shows an example of an SRS parameter set that indicates an antenna port group used for SRS transmission, each group including a bandwidth, frequency domain position, transmission comb for each groups of antenna ports and cyclic shift, page 20 , para 148, an1 indicates the antenna port for SRS transmission in case that SRS is transmitted through one antenna port ( 1 Tx)/i.e. first set of antenna port. an2/i.e. second set of antenna ports, indicate the antenna port used for SRS transmission in case that two antenna ports are used for SRS transmission (2 Tx). an4_1/i.e. third set of antenna ports may indicate the antenna port used for SRS transmission in case that SRS transmission is performed through four antenna ports. In case that eight antenna ports are used for SRS transmission (8 Tx), an4_1 may indicate the first antenna port group consisting of four antenna ports (antenna ports #80 to #83) and an4_2 may indicate the second antenna port group consisting of other four antenna ports (antenna ports #84 to #87).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tomeba, to transmit SRS on eight antenna ports as taught by Li, to estimate the channel states of all the antenna port channels (see Li, page 13, para 89).

Regarding Claims 20, 56, Tomeba does not disclose details regarding: processing first SRS for a first set of the antenna ports on a first comb of subcarriers of a bandwidth; and processing second SRS for a second set of the antenna ports on a second comb of the subcarriers of the bandwidth, wherein the second set of the antenna ports is different from the first set of the antenna ports and the second comb is different from the first comb.
Li discloses transmitting SRS on eight antenna ports and the above limitation: see page 20, para 149, Table 5 schematically shows an example of an SRS parameter set that indicates an antenna port group used for SRS transmission, each group including a bandwidth, frequency domain position and transmission comb for each groups of antenna ports, in case that eight antenna ports are used for SRS transmission (8 Tx), an4_1 may indicate the first antenna port group consisting of four antenna ports (antenna ports #80 to #83) and an4_2 may indicate the second antenna port group consisting of other four antenna ports (antenna ports #84 to #87)/i.e. representing SRS transmitted by the UE and processed by the base station.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tomeba, to transmit SRS on eight antenna ports as taught by Li, to estimate the channel states of all the antenna port channels (see Li, page 13, para 89).

Regarding Claims 21, 57, Tomeba does not disclose details regarding: processing the first SRS comprises processing a first SRS for each antenna port, 
Li discloses transmitting SRS on eight antenna ports and the above limitation: see Table 5 schematically shows an example of an SRS parameter set that indicates an antenna port group used for SRS transmission, each group including a bandwidth, frequency domain position, transmission comb for each groups of antenna ports and cyclic shift, page 20, para 149, in case that eight antenna ports are used for SRS transmission (8 Tx), an4_1 may indicate the first antenna port group consisting of four antenna ports (antenna ports #80 to #83) and an4_2 may indicate the second antenna port group consisting of other four antenna ports (antenna ports #84 to #87) /i.e. representing SRS transmitted by the UE and processed by the base station.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tomeba, to transmit SRS on eight antenna ports as taught by Li, to estimate the channel states of all the antenna port channels (see Li, page 13, para 89).

Claims 5, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Tomeba in view of Li in view of Ogawa (US20130258894A1).
Regarding Claims 5, 41, Tomeba in view of Li discloses transmitting SRS on eight antenna ports - transmitting the first SRS comprises transmitting a first SRS for each antenna port, of the first set of the antenna ports, using a different cyclic shift from a first set of cyclic shifts of a sequence; and transmitting the second SRS comprises transmitting a second SRS for each antenna port, of the second set of the antenna ports, using a different cyclic shift from a second set of cyclic shifts of the sequence (see Table 5 schematically shows an example of an SRS parameter set that indicates an antenna port group used for SRS transmission, each group including a bandwidth, frequency domain position, transmission comb for each groups of antenna ports and cyclic shift, page 20 , para 149, in case that eight antenna ports are used for SRS transmission (8 Tx), an4_1 may indicate the first antenna port group consisting of four antenna ports (antenna ports #80 to #83) and an4_2 may indicate the second antenna port group consisting of other four antenna ports (antenna ports #84 to #87)).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tomeba, to transmit SRS on eight antenna ports as taught by Li, to estimate the channel states of all the antenna port channels (see Li, page 13, para 89).
Tomeba in view of Li does not disclose details regarding: the second set of cyclic shifts and the first set of cyclic shifts are identical.
Ogawa discloses this limitation: see para 134, as shown in FIG. 2, when 2-antenna port transmission is assumed, the pair of the cyclic shift amount associated with the antenna port with identification number 0 and the cyclic shift amount associated with the antenna port with identification number 1 varies depending on whether the cyclic shift amount candidate is X or X+2 of the antenna port with identification number 0. However, when only 4-antenna port transmission is assumed, the cyclic shift amount candidate group whose cyclic shift amount is an even number (that is, 0, 2, 4, 6) of the antenna port with identification number 0 has the same cyclic shift amount that constitutes the cyclic shift amount set; also see FIG.19.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tomeba and Li, to transmit SRS having the same cyclic amount for different antenna port groups as taught by Ogawa, to improve the flexibility of SRS resource allocation (see Ogawa, Abstract).

Claims 6, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Tomeba in view of Li in view of Lee (US20180006788A1).
Regarding Claims 6, 42, Tomeba in view of Li do not disclose details regarding: the first comb of the subcarriers has a different repetition factor (RPF) than the second comb of the subcarriers.
Lee disclose this limitation: see para 98, “transmissionComb” indicates the subcarrier to which the SRS transmitted by the terminal is allocated. In a multi-user environment, it is necessary to overlap SRSs which are transmitted from different terminals and have different SRS bands. To this end, 2 person interleaved FDMA (IFDMA) is used as a repetition factor (RPF) in the SC-FDMA symbol where SRS is transmitted. For example, in the SRS transmission band, it may be indicated whether the SRS is transmitted in (odd number)th subcarrier or the SRS is transmitted in (even number)th subcarrier. In the time domain, the RRF is operated as the decimation factor. In SC-FDMA symbol where the SRS is transmitted, the subcarrier, through which the SRS is transmitted, comes to have a comb-like spectrum like a comb. That is, the subcarrier, through which the SRS is transmitted, is composed of only (even number)th subcarriers in the allocated sounding band. The terminal is allocated a parameter called “transmissionComb” due to the IFDMA structure of the symbol where the SRS is transmitted. “transmissionComb” has a value of 0 or 1, and notifies from where the SRS is transmitted.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tomeba and Li, to transmit SRS having the first comb of the subcarriers with a different repetition factor (RPF) than the second comb of the subcarriers as taught by Lee, for SRS transmission in a multiuser environment (see Lee, para 98).

Claims 7-9, 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Tomeba in view of Li in view of Yoo (US20170048717A1).
Regarding Claims 7, 43, Tomeba discloses at para 141 discloses spreading the DMRSs by using an Orthogonal cover code (OCC) in the time direction (TD-OCC).
Li discloses: transmitting, using a first cyclic shift from a first set of cyclic shifts of a sequence, first SRS for a first set of the antenna ports during two symbol periods of the slot; and transmitting, using a second cyclic shift from the first set of cyclic shifts and different from the first cyclic shift, second SRS for a second set of the antenna ports, different from the first set of the antenna ports, during the two symbol periods of the slot (see page 20, para 148-149, Table 5 schematically shows an example of an SRS parameter set that indicates an antenna port group used for SRS transmission, each group including a bandwidth, frequency domain position, transmission comb, and cyclic shift, for each groups of antenna ports).
Tomeba in view of Li do not disclose the underlined claim limitation: transmitting, using a first cyclic shift from a first set of cyclic shifts of a sequence, first SRS for a first set of the antenna ports during two symbol periods of the slot and applying a time domain orthogonal cover code (TD-OCC) to the first SRS in the two symbol periods; and transmitting, using a second cyclic shift from the first set of cyclic shifts and different from the first cyclic shift, second SRS for a second set of the antenna ports, different from the first set of the antenna ports, during the two symbol periods of the slot and applying the TD-OCC to the second SRS in the two symbol periods.
see para 79, FIG. 7 is a diagram illustrating a resource grid for explaining SRS transmission with time domain orthogonal covering codes OCC. Referring to FIG. 7, both the UE1 and UE2 transmit the SRS over the entire band across two symbols. Here, the two UEs use different time-orthogonal codes so as to perform estimation without interference with each other; also see para 136. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tomeba and Li, to apply a time domain orthogonal cover code (TD-OCC) to the first SRS and the second SRS in the two symbol periods as taught by Yoo, to maintain orthogonality.

Regarding Claims 8, 44, Tomeba in view of Li does not disclose details regarding the underlined limitation: transmitting, using the first cyclic shift, third SRS for a third set of the antenna ports on a second comb of the subcarriers on the two symbol periods and applying the TD-OCC to the two symbol periods, wherein the third set of the antenna ports is different from the first set of the antenna ports and the second set of the antenna ports and the second comb is different from the first comb.
In the same field of endeavor, Yoo discloses this limitation: see par 136, transmissionComb for supporting comb4 type. The transmissionComb is the information indicating a subframe pattern for SRS transmission. Also, Time-OCC-r13 is necessary for supporting time domain OCC. The Time-Occ-r13 may indicate two codes (e.g., [1 1], [1 −1]). Srs-UpPTSr13 is the information indicating the number of symbols to be used in the extended UpPTS. NewSRSIndicator is a parameter defined for the advanced UE comb.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tomeba and Li, to apply a time domain orthogonal cover code (TD-OCC) to the first SRS and the second SRS in the two symbol periods as taught by Yoo, to maintain orthogonality.

Regarding Claims 9 45, Tomeba in view of Li does not disclose details regarding the underlined limitation: transmitting, using the second cyclic shift, fourth SRS for a fourth set of the antenna ports on the second comb of the subcarriers on the two symbol periods and applying the TD-OCC to the two symbol periods, wherein the fourth set of the antenna ports is different from the third set of the antenna ports, the first set of the antenna ports, and the second set of the antenna ports.
In the same field of endeavor, Yoo discloses this limitation: see para 79, FIG. 7 is a diagram illustrating a resource grid for explaining SRS transmission with time domain orthogonal covering codes OCC. Referring to FIG. 7, both the UE1 and UE2 transmit the SRS over the entire band across two symbols. Here, the two UEs use different time-orthogonal codes so as to perform estimation without interference with each other; also see para 136. 
.

Claims 10-13, 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Tomeba in view of Li in view of Gong (CN103095442A1).
Regarding Claims 10, 46, Tomeba in view of Li does not disclose the underlined claim limitation: the indicated technique comprises: transmitting first SRS for a first set of the antenna ports using a first set of two consecutive resource elements (REs) in one symbol period of the slot and applying a frequency domain orthogonal cover code (FD-OCC) to the first SRS in the first set of the REs; and transmitting second SRS for a second set of the antenna ports, different from the first set of the antenna ports, using a second set of two consecutive REs, different from the first set of two consecutive REs, in the symbol periods of the slot and applying the FD-OCC to the second SRS in the second set of REs.
Tomeba in view of Li does not disclose: applying a frequency domain orthogonal cover code (FD-OCC) to the first SRS in the first set of the REs and applying the FD-OCC to the second SRS in the second set of Res.
In the same field of endeavor, Gong discloses: see para 59, when the OCC mapping mode is frequency domain mapping, OCC are mapped in each subframe can be used for receiving side to send the SRS symbols on each 2 adjacent available subcarriers/i.e. two consecutive resource elements, (when the OCC length is 2); also see para 71-72, user 1 is on the last symbol of the ue-specific subframe transmitting SRS, enabling OCC of user 1, OCC length is 2, the OCC is [+ 1, + 1] OCC mapping mode is frequency domain mapping. User 2 on the last symbol of the ue-specific subframe to send the SRS, OCC enabling user 2, OCC length is 2, the OCC is [+ 1, -1], the OCC mapping mode is frequency domain mapping).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tomeba and Li, to apply a frequency domain orthogonal cover code (FD-OCC) to the first SRS and the second SRS in the two consecutive REs as taught by Gong, to solve the problem of insufficient SRS capacity (see Gong, para 7, Invention contents).

Regarding Claims 11 47, Tomeba in view of Li does not disclose the underlined claim limitation: transmitting third SRS for a third set of the antenna ports using a third set of two consecutive REs during the symbol period and applying the FD-OCC to the third SRS in third set of the REs, wherein the third set of the antenna ports is different from the first set of the antenna ports and the second set of the antenna ports, and wherein the third set of REs is different from the first set of REs and the second set of REs.

In the same field of endeavor, Gong discloses: see para 59, when the OCC mapping mode is frequency domain mapping, OCC are mapped in each subframe can be used for receiving side to send the SRS symbols on each 2 adjacent available subcarriers/i.e. two consecutive resource elements, (when the OCC length is 2); also see para 71-72, user 1 is on the last symbol of the ue-specific subframe transmitting SRS, enabling OCC of user 1, OCC length is 2, the OCC is [+ 1, + 1] OCC mapping mode is frequency domain mapping. User 2 on the last symbol of the ue-specific subframe to send the SRS, OCC enabling user 2, OCC length is 2, the OCC is [+ 1, -1], the OCC mapping mode is frequency domain mapping).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tomeba and Li, to apply a frequency domain orthogonal cover code (FD-OCC) to the third SRS in the two consecutive REs as taught by Gong, to solve the problem of insufficient SRS capacity (see Gong, para 7, Invention contents).

Regarding Claims 12, 48, Tomeba in view of Li does not disclose details regarding the underlined claim limitation: transmitting fourth SRS for a fourth set of the antenna ports using a fourth set of two consecutive REs during the symbol and applying the FD-OCC to the fourth SRS in a fourth set of the REs, wherein the fourth set of the antenna ports is different from the first set of the antenna ports, the second set of the antenna ports, and the third set of the antenna ports, and wherein the fourth set of REs is different from the first set of REs, the second set of REs, and the third set of REs.
Tomeba in view of Li does not disclose: SRS transmission using a fourth set of two consecutive REs and applying the FD-OCC to the fourth SRS in fourth set of the REs, and wherein the fourth set of REs is different from the second set of REs and the third set of REs.
In the same field of endeavor, Gong discloses this limitation: see para 59, when the OCC mapping mode is frequency domain mapping, OCC are mapped in each subframe can be used for receiving side to send the SRS symbols on each 2 adjacent available subcarriers/i.e. two consecutive resource elements, (when the OCC length is 2); also see para 71-72, user 1 is on the last symbol of the ue-specific subframe transmitting SRS, enabling OCC of user 1, OCC length is 2, the OCC is [+ 1, + 1] OCC mapping mode is frequency domain mapping. User 2 on the last symbol of the ue-specific subframe to send the SRS, OCC enabling user 2, OCC length is 2, the OCC is [+ 1, -1], the OCC mapping mode is frequency domain mapping).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tomeba and Li, to apply a frequency domain orthogonal cover code (FD-OCC) to (see Gong, para 7, Invention contents).

Regarding Claims 13 49, Tomeba in view of Li discloses method of claim 1, but does not disclose details regarding the underlined claim limitation: transmitting first SRS for a first set of the antenna ports using a first set of two consecutive resource elements (REs) in each of two consecutive symbol periods of the slot and applying a time domain and frequency domain orthogonal cover code (OCC) to the first SRS in the first set of the REs; and transmitting second SRS for a second set of the antenna ports, different from the first set of the antenna ports, using a second set of two consecutive REs in each of the two consecutive symbol periods, different from the first set of two consecutive REs in each of two consecutive symbol periods, and applying the time domain and frequency domain OCC to the second SRS in the second set of REs.
Examiners Note: Using BRI consistent with the specification FIG 17, the limitation “applying a time domain and frequency domain orthogonal cover code (OCC)” has been interpreted to mean “applying code division multiplexing”. Based on this interpretation, and in the same field of endeavor, Gong discloses: see para 76, FIG. 2, SRS multiplexing … grid represents a resource unit carrying the SRS sequence, as shown in FIG. 2, between the user I and user 2 using code division multiplexing CDM, Code (DivisionMultiplex) manner to realize SRS orthogonal multiplexing.
(see Gong, para 7, Invention contents).

Claims 14-15, 17-18, 50-51, 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Tomeba in view of Li in view of Ko (US20100285762A1).
Regarding Claims 14, 50, Tomeba in view of Li do not disclose the details of using a bandwidth part to transmit SRS, i.e.: the indicated technique comprises: transmitting first SRS for a first set of the antenna ports on a first bandwidth part of a bandwidth in a first slot; and transmitting second SRS for a second set of the antenna ports on a second bandwidth part of the bandwidth in the first slot, wherein the second set of the antenna ports is different from the first set of the antenna ports and the second bandwidth part is different from the first bandwidth part.
Ko discloses transmitting SRS using a part of a PUSCH bandwidth/i.e. representing a bandwidth part, it further discloses: see para 77, an SRS is transmitted by combining antennas by the use of any precoding weight. A bandwidth of the SRS may be indicated by an SRS parameter. Each antenna's SRS may be transmitted using a part of a PUSCH bandwidth/i.e. representing a bandwidth part.
(see Gong, para 7, Invention contents).

Regarding Claims 15, 51, Tomeba in view of Li do not disclose the details of using a bandwidth part to transmit SRS, i.e.: transmitting third SRS for a third set of the antenna ports on a third bandwidth part of the bandwidth in the first slot, wherein the third set of the antenna ports is different from the first set of the antenna ports and the second set of the antenna ports and wherein the third bandwidth part is different from the first bandwidth part and the second bandwidth part; and transmitting fourth SRS for a fourth set of the antenna ports on a fourth bandwidth part of the bandwidth in the first slot, wherein: the fourth set of the antenna ports is different from the first set of the antenna ports, the second set of the antenna ports, and the third set of the antenna ports, and the fourth bandwidth part is different from the first bandwidth part, the second bandwidth part, and the third bandwidth part.
Ko discloses transmitting SRS using a part of a PUSCH bandwidth/i.e. representing a bandwidth part, it further discloses: see para 77, an SRS is transmitted by combining antennas by the use of any precoding weight. A bandwidth of the SRS may be indicated by an SRS parameter. Each antenna's SRS may be transmitted using a part of a PUSCH bandwidth/i.e. representing a bandwidth part; also see FIG. 5, para 49.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tomeba and Li, to use a bandwidth part to transmit SRS as taught by Ko, to solve the problem of insufficient SRS capacity (see Gong, para 7, Invention contents).

Regarding Claims 17, 53, Tomeba in view of Li discloses the method of claim 1,but does not disclose details regarding transmitting SRS using different periodicity, i.e.: transmitting first SRS for a first set of the antenna ports at a first periodicity; and transmitting second SRS for a second set of the antenna ports at a second periodicity, wherein the second set of the antenna ports is different from the first set of the antenna ports and the second periodicity is different from the first periodicity.
Ko discloses transmitting SRS using different periodicity, it further discloses: In FIG. 7, for each antenna, two SRSs may be transmitted in every SRS transmission period. SRSs of two antennas are transmitted using one subframe, and SRSs of another two antennas are transmitted using another subframe. That is, SRSs of all antennas may be transmitted with a period of 2 SRSs. In each subframe, two SRSs may occupy contiguous OFDM symbols, or may occupy OFDM symbols separated with a specific distance.
(see Gong, para 7, Invention contents).

Regarding Claims 18, 54, Tomeba discloses the method of claim 17, wherein the indicated technique further comprises: transmitting the first SRS on a first comb of subcarriers of a bandwidth; and transmitting the second SRS on a second comb of the subcarriers of the bandwidth, wherein the second comb is different from the first comb.
Li discloses transmitting SRS on eight antenna ports and the above limitation: see page 20, para 149, Table 5 schematically shows an example of an SRS parameter set that indicates an antenna port group used for SRS transmission, each group including a bandwidth, frequency domain position and transmission comb for each groups of antenna ports, in case that eight antenna ports are used for SRS transmission (8 Tx), an4_1 may indicate the first antenna port group consisting of four antenna ports (antenna ports #80 to #83) and an4_2 may indicate the second antenna port group consisting of other four antenna ports (antenna ports #84 to #87).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tomeba, to  (see Li, page 13, para 89).

Claims 16, 52 are rejected under 35 U.S.C. 103 as being unpatentable over Tomeba in view of Ko, further of Li in view of Charbit (US20120207744A1).
Regarding Claims 16, 52, Tomeba in view of Li, in view of Ko do not disclose details regarding: transmitting the first SRS on the second bandwidth part in a second slot; and transmitting the second SRS on the first bandwidth part in the second slot, wherein the second slot is different from the first slot.
Examiners Note: Using BRI consistent with the specification FIG. 18 description, the above limitation has been interpreted to mean: “transmit SRS using slot based frequency hopping based on a rule”. Based on this interpretation, Charbit discloses: see para 70, The LTE device hops to the next bandwidth part determined by the hopping pattern/i.e. representing a rule for hopping, each time a trigger is received… the LTE device sounds the hopping bandwidth based on a single trigger for a multi-shot duration. These FH techniques only apply to specific PUCCH or SRS signaling in LTE.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tomeba, Li and Ko, to transmit SRS using slot based frequency hopping based on a rule as taught by Charbit, to measure SRS on all frequencies assigned to the UE, such as for example unlicensed spectrum.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.